DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 11-15 drawn to a nonelected medical device in the reply filed on 5/9/2022 is acknowledged.  The traversal is on the ground(s) that the presence of a frame or actuator does not make the device mutually exclusive.  This is found persuasive because due to the alteration of the preamble of claim 11, the device of claims 11-15 is no longer seen to be mutually exclusive. The restriction requirement is therefore withdrawn and claims 11-15 will additionally be examined with elected claims 1-10 and 16-21.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2021 and 5/9/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retention device” in claims 16 and claims 17-18 dependent thereon.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1-11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (US 2017/0245921 A1).
Regarding claim 1, Joseph discloses: A motion transfer assembly for a forceps (see Fig. 5 showing the proximal part of the forceps assembly having a motion transfer assembly), the assembly comprising: a body (drive assembly 140, see Fig. 7) having a passageway extending through the body (see Fig. 7 showing drive assembly 140 having a passageway to allow proximal sleeve 141 to pass therethrough) a drive shaft having a slot (proximal sleeve 141, see Fig. 13 showing proximal sleeve 141 having a slot extending therethrough to allow knife bar 162 to pass through), the drive shaft extending through the passageway (see Fig. 7 showing proximal sleeve 141 passing through the drive assembly 140); a biasing element (biasing member 146, see Fig. 10, see also Paragraph 83 mentioning biasing member 146 being a part of drive assembly 140) having an inner diameter positioned around the body (biasing member 146 has a diameter as shown in Figs. 5 and 10); and a clip (clip 145, see Fig. 10) positioned to apply a compression force to the biasing element (see Fig. 10 showing clip 145 pressed against biasing member 146 see Paragraph 83 mentioning clip 145 biasing member pushing against clip 145 which compresses the biasing member), the clip including a protrusion on a face abutting the biasing element, wherein the clip is aligned with the slot wherein the protrusion is located to extend within the inner diameter of the biasing element (see Examiner’s Diagram of Fig. 10 below showing the protrusion on clip 145 positioned partially within biasing member 146)

    PNG
    media_image1.png
    646
    603
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 10
Regarding claim 2, Joseph discloses the invention of claim 1, Joseph further discloses wherein the protrusion overlaps with the biasing element in a longitudinal direction to prevent back out of the clip with respect to the drive shaft and the body (see Fig. 10 showing the biasing member 146 and the protrusion of the clip 145 overlapping as the protrusion fits inside the biasing element 146)
Regarding claim 1, Joseph discloses the invention of claim 1, Joseph further discloses wherein the clip is movable relative to the body along a longitudinal axis of the drive shaft (see Paragraph 83 mentioning how clip 145 is moved after movement of the handle 40 when the spring compresses against the clip to move it longitudinally)
Regarding claim 4, Joseph discloses the invention of claim 1, Joseph further discloses wherein the clip includes a plurality of the protrusion (see Fig. 13 showing clip 145 having a protrusion on both sides of the proximal sleeve, not apparent on the outer perimeter of the clip shown in Fig. 7, seen to be two distinct protrusions that extend into biasing member 146)
Regarding claim 5, Joseph discloses the invention of claim 1, Joseph further discloses wherein the body is configured to receive an input force from a drive link (bifurcated portion 45 including a pair of space-apart flanges 46, see Fig. 5 showing bifurcated portion provides a link between the handle 40 and the drive assembly 140, see also Paragraphs 72-73 mentioning space-apart flanges are on both sides of the mandrel to provide a connection between the handle and the drive assembly 140), and wherein the input force exceeding a preload of the biasing element causes the body to move linearly relative to the clip and the drive shaft.
Regarding claim 6, Joseph discloses the invention of claim 1, Joseph further discloses wherein the clip is sliadably coupled to the body along a track in the body (see Paragraph 83 mentioning the clip is able to slide via compressive force applied by the spring to push the clip forward along proximal sleeve 141 as shown in Fig. 7)
Regarding claim 7, Joseph discloses the invention of claim 1, Joseph further discloses wherein the clip is slidably coupled to the body (see Paragraph 83 mentioning the clip is able to slide via compressive force applied by the spring to push the clip forward along proximal sleeve 141 as shown in Fig. 7), and wherein rotation motion received by the body is delivered from the body through the clip to the drive shaft (see Paragraph 66 mentioning rotation assembly 70 enables selective rotation of the drive assembly 140 which is attached to proximal sleeve, thereby imparting rotational motion to all components therein including clip 145)
Regarding claim 8, Joseph discloses the invention of claim 1, Joseph further discloses wherein the drive shaft further comprises an opening extending through the drive shaft from an outer diameter to the inner diameter, and wherein the clip extends into the opening (see Examiner’s Diagram of Fig. 10_Opening below)

    PNG
    media_image2.png
    669
    488
    media_image2.png
    Greyscale

Examiner’s Diagram of Fig.10_Opening
Regarding claim 9, Joseph discloses the invention of claim 1, Joseph further discloses wherein the face abutting the biasing element is a distal face of the clip (see Examiner’s Diagram of Fig. 13 below showing a face of the clip protrusion abutting the biasing member and a more distal face of the clip 145 abutting the distalmost end of the biasing member 146)

    PNG
    media_image3.png
    627
    485
    media_image3.png
    Greyscale

Examiner’s Diagram of Fig. 13
Regarding claim 10, Joseph discloses the invention of claim 1, Joseph further discloses wherein the body is configured to receive an input force from a drive link (see Fig. 5 and see also Examiner’s Diagram of Fig. 4 below labeling the bifurcated portion attached to the drive assembly 140, seen to impart motion thereto, see also Paragraphs 72-73 mentioning space-apart flanges 146 (a part of bifurcated portion 145) are on both sides of the mandrel to provide a connection between the handle and the drive assembly 140), and wherein the input force exceeding a preload of the biasing element causes the body to move linearly relative to the clip and the drive shaft (as biasing element is seen to be a spring with an innate spring constant, an initial force threshold must be passed before the spring begins to compress to then impart motion onto the clip 145 when actuated longitudinally)
Regarding claim 11, Joseph discloses: A motion transfer assembly for a forceps, comprising: a frame (housing 20, see Fig. 1); an actuator (rotating assembly 70, see Fig. 4); (drive assembly 140, see Fig. 7) having a passageway extending through the body (see Fig. 7 showing drive assembly 140 having a passageway to allow proximal sleeve 141 to pass therethrough), the body configured to receive a force from the actuator (see Paragraph 66 mentioning rotating assembly 70 enables selective rotation of drive assembly 140); a drive shaft (proximal sleeve 141, see Fig. 13) extending through the passageway and coupled to the frame (see Fig. 7 showing proximal sleeve 141 passing through the drive assembly 140 and coupled to the internal space of the housing 20); and a clip coupled to the body (clip 145, see Fig. 10) and the drive shaft to fix the body relative to the drive shaft (see Fig. 10 showing clip 145 coupled to the body via biasing member 146 and the proximal sleeve 141), wherein the clip is coupled to one of the body and the drive shaft by a resilient joint (see Examiner’s Diagram of Fig. 10_Joint below, seen to undergo some deformation upon either distal or proximal translation of clip 145 to abut against the boundary walls of the proximal sleeve gap the clip tab rests in to prevent further movement along the longitudinal axis)

    PNG
    media_image4.png
    513
    416
    media_image4.png
    Greyscale

Examiner’s Diagram of Fig. 10_Joint
Regarding claim 13, Joseph discloses the invention of claim 11, Joseph further discloses wherein the clip is elastically deformable (as clip 145 is subject to repetitive compressive forces, it is understood to have inherent elastic properties to ensure the clip does not fail or change shape over the course of the lifetime of the device that would lead to untimely failure as the clip is seen to need to remain flat against the biasing member 146 to ensure the device functions properly) and includes a clip slot and a clip slot tab extending medially into the clip slot (see Examiner’s Diagram of Fig. 10_Joint above showing a tab within the slot of clip 145 that allows the clip to slide around the proximal sleeve 141, wherein a tab is seen to be partially extending therein to allow the clip to lock into the cut-out within proximal sleeve shown in the abovementioned Examiner’s Diagram of Fig. 10_Joint) , and wherein the resilient joint includes a recess or opening in the drive shaft receiving the clip slot tab (see Examiner’s Diagram of Fig. 10_Joint above showing a cut-out in proximal sleeve 141 that accepts a tab of clip 145)
Regarding claim 16, Joseph discloses: A motion transfer assembly for a forceps (see Fig. 5 showing the proximal part of the forceps assembly having a motion transfer assembly), the assembly comprising: a body (drive assembly 140, see Fig. 7) having a passageway extending through the body (see Fig. 7 showing drive assembly 140 having a passageway to allow proximal sleeve 141 to pass therethrough); a drive shaft (proximal sleeve 141, see Fig. 13) extending through the passageway (see Fig. 7 showing proximal sleeve 141 passing through the drive assembly 140), wherein the drive shaft is slidable with respect to the body (see Paragraph 73 mentioning the proximal sleeve 141 is slidably disposed within housing 20 and slides through drive assembly 140 as shown in Figs. 7-8, 10 and 13); a biasing element (biasing member 146, see Fig. 10, see also Paragraph 83 mentioning biasing member 146 being a part of drive assembly 140) having an inner diameter, the biasing element positioned around the body  (biasing member 146 has a diameter as shown in Figs. 5 and 10); and a clip (clip 145, see Fig. 10) longitudinally and radially constrained to the drive shaft (see Fig. 7 and 10 showing clip 145 constrained to the proximal sleeve 141) and longitudinally movable relative to the body (see Paragraph 83 mentioning clip 145 is slidable along proximal sleeve 141), the clip positioned to apply a compression force to the biasing element (see Fig. 10 showing clip 145 pressed against biasing member 146 see Paragraph 83 mentioning clip 145 biasing member pushing against clip 145 which compresses the biasing member), wherein the clip is coupled to one of the body and the drive shaft (see Fig. 10 showing clip 145 pressed up against biasing member 146), and wherein one or more of the clip, the body and the drive shaft include a retention device to prevent back out of the clip relative to the body and the drive shaft (see Examiner’s Diagram of Fig. 10_Retention below showing a notch/insert configurations that are seen to prevent the clip from backing out of the body and the drive shaft since it is secured thereto, seen to be equivalent under 112f to the structure disclosed in the specification as corresponding to the claimed means plus function limitation, which is a tab on the clip to prevent backout of the clip relative to the body and the drive shaft, see Specification Pg. 4, Paragraph 12)

    PNG
    media_image5.png
    493
    379
    media_image5.png
    Greyscale

Examiner’s Diagram of Fig. 10_Retention
Regarding claim 17, Joseph discloses the invention of claim 16, Joseph further discloses wherein the clip includes a protrusion on a face abutting the biasing element (see Fig. 13 showing a protrusion on clip 145 on the face abutting the biasing member 146), and wherein the retention device includes the protrusion positioned in a longitudinal overlapping arrangement with the inner diameter of the biasing element (see Examiner’s Diagram of Fig. 10_Retention above showing the more proximal retention device in an overlapping arrangement with the inner diameter of the biasing element 146 wherein the retention device is within biasing element 146)
Regarding claim 18, Joseph discloses the invention of claim 16, Joseph further discloses wherein the retention device includes the clip being coupled to one of the body and the drive shaft by a resilient joint (see Fig. 10 showing the clip coupled to the proximal sleeve 141 by the more distal retention device, seen to comprise a resilient joint when positioned together)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 2017/0245921 A1) in view of Dycus (US 2004/0087943 A1)
Regarding claim 12, Joseph discloses all limitations of the invention of claim 11, Joseph further discloses wherein the resilient joint includes a clip notch (see Fig. 14 showing clip 145 having a central notch that accepts drive sleeve 141 therein)
However, Joseph does not disclose wherein the drive shaft includes a cantilevered tab.
However, in the same field of endeavor, namely surgical grasping devices having drive shafts with proximal connection tabs, Dycus teaches a surgical grasping device (see Fig. 9) having a drive shaft (drive rod 32, see Fig. 9), a clip (distal end of actuator 73, see Fig. 13) and a drive assembly (compression mechanism 24, see Fig. 13), wherein the drive shaft is accepted within both the clip and drive assembly (see Fig. 11), wherein the drive shaft comprises a tab (tab 33, see Fig. 13, seen to be cantilevered in that only one part (distal portion) of the tab is directly fused to the drive rod 32 while the remaining is overhanging and is configured to abut against the compression sleeve 27 when translated longitudinally, see Paragraphs 81 and 111) that is configured to engage corresponding compression sleeve 28, disposed within the compression mechanism (see Paragraph 81) to allow the compression mechanism to pull and push on the drive rod to pivot the jaw members (see Paragraph 81)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the proximal sleeve of Joseph to include the tab as taught and suggested by Dycus to, in this case, allow the drive assembly to pull and push on the drive rod to pivot the jaw members (see Dycus Paragraph 81). It is noted that as the distal end of proximal sleeve 141 slides within the drive assembly and clip, the presence of the tab on the proximal end of the proximal sleeve is seen to engage with the drive assembly and clip that are disposed around the proximal sleeve.
Regarding claim 14, Joseph discloses all limitations of the invention of claim 11, Joseph further discloses wherein the clip has a clip bodyRESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 16/829,260Dkt: 5409.210US1Filing Date: March 25, 2020 Title: FORCEPS MOTION TRANSFER ASSEMBLIESincluding a clip slot and a clip notch extending into the clip slot (see Fig. 14 showing the clip 145 has a slot extending through the center which receive the proximal sleeve therein, see also Fig. 10 showing a notch of clip 145 extending into a cut-out of the proximal sleeve 141 passing through the clip 145)
However, Joseph does not disclose wherein the drive shaft includes a longitudinally-extending cantilevered tab, wherein the clip has a clip bodyRESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 16/829,260Dkt: 5409.210US1Filing Date: March 25, 2020 Title: FORCEPS MOTION TRANSFER ASSEMBLIESincluding a clip slot and a clip notch extending into the clip slot, wherein the clip notch is configured to receive the cantilevered tab.
However, in the same field of endeavor, namely surgical grasping devices having drive shafts with proximal connection tabs, Dycus teaches a surgical grasping device (see Fig. 9) having a drive shaft (drive rod 32, see Fig. 9), a clip (distal end of actuator 73, see Fig. 13) and a drive assembly (compression mechanism 24, see Fig. 13), wherein the drive shaft is accepted within both the clip and drive assembly (see Fig. 11), wherein the drive shaft comprises a tab (tab 33, see Fig. 13) that is configured to engage corresponding compression sleeve 28, disposed within the compression mechanism (see Paragraph 81) to allow the compression mechanism to pull and push on the drive rod to pivot the jaw members (see Paragraph 81)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the proximal sleeve of Joseph to include the tab as taught and suggested by Dycus (tab 33 as included from the device of Dycus, having a thickness that extends at least somewhat in the longitudinal direction) to, in this case, allow the drive assembly to pull and push on the drive rod to pivot the jaw members (see Dycus Paragraph 81). It is noted that as the distal end of proximal sleeve 141 slides within the drive assembly and clip, the presence of the tab on the proximal end of the proximal sleeve is seen to engage with the drive assembly and clip that are disposed around the proximal sleeve.
Regarding claim 15, the combination of Joseph and Dycus disclose the invention of claim 14, Joseph as modified by Dycus further discloses wherein the cantilevered tab is resiliently deformable to receive the clip body (tab 33 of Dycus as incorporated into the device of Joseph is seen to be at least partially resiliently deformable due to the push/pull force exerted thereon by compression mechanism to move the drive rod that actuates the end effectors to ensure the tab is not brittle and to prevent untimely failure of the device)
Regarding claim 19, Joseph discloses the invention of claim 18, Joseph further discloses wherein the clip includes a clip body having a clip slot and a clip notch located in the clip slot (see Fig. 14 showing the clip 145 has a slot extending through the center which receive the proximal sleeve therein, see also Fig. 10 showing a notch of clip 145 extending into a cut-out of the proximal sleeve 141 passing through the clip 145).
However, Joseph does not discloses wherein the drive shaft includes a cantilevered tab, and wherein the resilient joint includes the cantilevered tab received in the clip notch.
However, in the same field of endeavor, namely surgical grasping devices having drive shafts with proximal connection tabs, Dycus teaches a surgical grasping device (see Fig. 9) having a drive shaft (drive rod 32, see Fig. 9), a clip (distal end of actuator 73, see Fig. 13) and a drive assembly (compression mechanism 24, see Fig. 13), wherein the drive shaft is accepted within both the clip and drive assembly (see Fig. 11), wherein the drive shaft comprises a tab (tab 33, see Fig. 13) that is configured to engage corresponding compression sleeve 28, disposed within the compression mechanism (see Paragraph 81) to allow the compression mechanism to pull and push on the drive rod to pivot the jaw members (see Paragraph 81)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the proximal sleeve of Joseph to include the tab as taught and suggested by Dycus (tab 33 as included from the device of Dycus, having a thickness that extends at least somewhat in the longitudinal direction) to, in this case, allow the drive assembly to pull and push on the drive rod to pivot the jaw members (see Dycus Paragraph 81). It is noted that as the distal end of proximal sleeve 141 slides within the drive assembly and clip, the presence of the tab on the proximal end of the proximal sleeve is seen to engage with the drive assembly and clip that are disposed around the proximal sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2014/0135805 A1 to
Windgassen, and US 2014/0343578 A1 to Huitemat, all disclose surgical grasping devices having a drive assembly and biasing member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771